                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

MICHAEL L. JONES                                                                     PETITIONER


v.                                     Case No. 4:99-cv-4134


WENDY KELLY, Director,
Arkansas Department of Correction                                                 RESPONDENT

                                               ORDER

       On November 28, 2018, the Court denied Petitioner’s second Motion to Reconsider

pursuant to Federal Rule of Civil Procedure 60(b)(6). The Court also denied six other motions

relating to Petitioner’s Rule 60(b)(6) motion for lack of jurisdiction. At present, there are no

pending motions docketed.

       Petitioner is currently incarcerated in the Cummins Unit of the Arkansas Department of

Correction serving a sentence of life imprisonment without parole. On November 12, 2013,

Petitioner filed his second petition for habeas corpus relief with this Court. Petitioner’s petition

was returned, and Petitioner was instructed that he needed permission from the Eighth Circuit

Court of Appeals to file a successive habeas petition. The Eighth Circuit subsequently denied

Petitioner’s request to file a successive petition for habeas relief.

       In an attempt to subvert the Eighth Circuit’s ruling, Petitioner has begun filing habeas

corpus petitions disguised as Rule 60(b)(6) motions. Petitioner’s motions effectively amount to

moving the Court to reconsider past denied motions to reconsider and reargue the same points

raised before the Eighth Circuit when Petitioner was denied permission to file a successive habeas
petition. 1 Moreover, Petitioner has filed at least twenty other motions in support of his effort to

reopen habeas proceedings.

        Petitioner has been repeatedly informed that his Rule 60 motions amount to successive

habeas corpus petitions that the Court cannot exercise jurisdiction over unless Petitioner obtains

the Eighth Circuit’s permission. The Court finds these frivolous motions disruptive to the Court’s

docket and an unnecessary use of the Court’s resources. Thus, the Clerk of Court is directed to

docket no further motions from Plaintiff in this case without prior approval from the Court. The

Clerk shall inform the Court if further motions are received from Plaintiff, and the Court will

instruct the Clerk on whether to docket the motions. Until further order of this Court, the Clerk is

directed to return to Plaintiff any tendered motions not approved by the Court.

        IT IS SO ORDERED, this 28th day of November, 2018.



                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      United States District Judge




1
  Including amended and supplemental motions, Petitioner has filed at least five Rule 60 motions requesting habeas
relief.

                                                        2
